{¶ 78} I concur with the majority as to its analysis and disposition of the first and second assignments of error.
 {¶ 79} I respectfully dissent from the majority's analysis and disposition of the third assignment of error. I would find that appellant should have been granted an evidentiary hearing on his motion to withdraw his plea. The competing affidavits created an issue of fact which should have been decided by the trial court only after an evidentiary hearing.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Guernsey County, Ohio, is affirmed.
  Costs assessed to Appellant. *Page 1